 OPERATING ENGINEERS LOCAL 3 (SPECIALTY CRUSHING) 369Operating Engineers, Local Union No. 3, Interna-tional Union of Operating Engineers, AFLŒCIO and Specialty Crushing, Inc.  Case 32ŒCBŒ4847 June 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On May 5, 1998, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Respondent Union filed exceptions and a supporting brief.   The Board has considered the decision and the record in light of the exceptions and brief and, for the reasons set forth below, has decided to affirm the judge™s rulings, findings, and conclusions, and to adopt the recommended Order. The judge found that the Respondent violated Section 8(b)(1)(A) by threatening to discipline, and disciplining, members John Hillman, Ruben Serrano, David Knapp, and Preston Pope because those members continued to work for a nonunion employer, Specialty Crushing, Inc.  Specifically, the judge found that the Respondent™s threats and discipline were unlawful efforts to impose representation on a unit of employees who recently had rejected the Respondent in a Board-conducted election.  We agree. It is well settled that unions are prohibited under Sec-tion 8(b)(1)(A) from coercing employees in the exercise of rights guaranteed by Section 7 of the Act.  Although the proviso to Section 8(b)(1)(A) permits labor organiza-tions to prescribe their own rules regarding the acquisi-tion and retention of membership,1 the scope of the pro-viso is limited.  As set forth in Scofield v. NLRB, 394 U.S. 423, 430 (1969), a union may enforce properly adopted internal rules against its members only where those rules: (1) reflect a legitimate union interest; (2) impair no policy Congress has imbedded in the labor laws; and (3) are reasonably enforced against union members who are free to leave the union and escape the rule.  Here, the Respondent has not satisfied the third element of the Scofield test.  Thus, without deciding whether the Respondent had a properly adopted rule pro-hibiting members from working for a nonunion em-ployer,2 we agree with the judge thatŠeven were there such a ruleŠit was not reasonably enforced against the four members.  Rather, that rule was disparately enforced against these members.                                                                                                                       1 The proviso specifies that: Sec. 8(b)(1)(A) ﬁshall not impair the right of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership.ﬂ  2 At the time that the Respondent disciplined Knapp, Hillman, Serrano, and Pope, it had no express rule prohibiting members from working nonunion. Such a rule was enacted on October 12, 1997, after the instant unfair labor practice charge was filed.   It did have a rule that specified that members must ﬁconform and abide by the hours, wages, and conditions of employment provided for in agreements negotiated by this Local Union.ﬂ As fully set forth in the judge™s decision, since at least 1996, the Respondent has sought recognition from, and a collective-bargaining relationship with, Specialty Crush-ing, Inc., a nonunion construction industry employer.3  In April 1997, the Respondent sought voluntary recognition from the Eployer, based on a proffered card check assert-edly showing majority employee support for the Union.  The Employer rejected this request.  In June 1997 the Respondent sought recognition through a Board-conducted election, which the Union lost by a 5 to 5 vote.4 After the election the Respondent devised another strategy for obtaining recognition from the Employer.  In July 1997 it decided to pull its members off the Em-ployer™s jobsites in order to pressure Specialty Crushing into recognizing and bargaining with it.5  Towards this end, the Respondent™s agents visited various employer jobsites between July 28 and 30, 1997, and ordered members David Knapp, Tom Brown, John Hillman, Ruben Serrano, and Preston Pope to cease working for Specialty Crushing.  The agents told these members that if they did not leave, they would face fines, suspensions, or expulsion from membership with ﬁattendant loss of membership privileges and or benefits.ﬂ  When Knapp, Hillman, Serrano, and Pope remained on their jobsites, or later returned to them, the Respondent filed internal charges against each for ﬁrefus[ing] to comply with the lawful orders of the local Union.ﬂ  The Respondent also directed Knapp, Hillman, Serrano, and Pope to appear before its trial committee.  When the four members de-clined, they were tried in their absence and fined.  Only after the instant 8(b)(1)(A) charge was filed, did the Re-spondent notify the four members that the charges against them had been dismissed and that their fines had been rescinded.  3 As found by the judge, on occasion Specialty had entered into pro-ject-only agreements with the Union or worked as a subcontractor on jobs requiring it to be bound to the terms of the extant union collective-bargaining agreement.  At all relevant times, however, Specialty had declined union overtures to recognize it and sign an agreement. 4 Among the eligible voters were five union members.  Of course, we do not know, and will not inquire into, how any employee voted in the election. Hillman did not vote in the election.  Although Hillman described himself as a supervisor, there was no allegation or finding that he was a Sec. 2(11) supervisor or  that he was not covered by Sec. 7 of the Act.  5 The Respondent concedes that its object was recognitional.  Busi-ness Representative Michael Dunlap testified that the Union™s objective in pulling members from the jobsites was to ﬁget [Specialty] to sign this signatory agreement.ﬂ  Union organizer Jay Bosley similarly testified that the Respondent™s object was to ﬁapply economic pressure that would encourage [Specialty] to come to terms with us.ﬂ  Respondent™s counsel at hearing and in his brief to the judge further conceded this object.  In the latter, counsel stated that: Despite the loss in the representation election, the Union still sought to establish a comprehensive collective bargaining relationship with the Employer.  In order to put economic pressure on the Employer to sign a pre-hire agreement, the Union devised a strategy to deprive the Em-ployer of skilled labor.  331 NLRB No. 60  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370The Respondent™s July 1997 
directive that these mem-
bers cease working for the Employer was the first such 
directive that any of them
 had received.  Although 
Knapp, Hillman, Serrano, and Pope had been union 
members and employees of nonunion Specialty Crushing 
for significant periods,
6 none previously had been told 
that he was prohibited under the Union™s constitution or 
bylaws from working for Specialty Crushing.  Neither 
had any of these members been told that he could not 
work for any other nonunion employer.  Michael Dunlop, 
the Respondent™s business agent who ordered the mem-
bers to leave the jobsites, ad
mitted that he knew of no 
other situation where any of the Union™s approximately 

35,000 members had been cited for working nonunion.  
Further, the Respondent adduced evidence of only one 
other instance in the preceding 5 years where members 
had been cited for working nonunion.  That incident, 
which occurred in 1994, involved three members work-
ing at a single site.  Under th
ese facts, we find that the 
Respondent failed to establish that it lawfully disciplined 

the four members pursuant to a validly enforced rule.  
See generally 
Electrical Workers IBEW Local 1579
, 316 
NLRB 710 (1995).  Accordingly, the discipline was not 

protected under 
Scofield 
principles.
7  Further, to the extent that the Respondent argues that 
its discipline of Knapp, Hillman, Serrano, and Pope was 

privileged because it was undertaken for the lawful pur-
pose of obtaining recognition from Specialty Crushing, 
we find this defense lacks merit.  Thus, based on the June 
1997 election, the Responden
t was foreclosed from ob-
taining another representation election in July 1997,
8 orŠunder the principles of Section 8(a)(2)Šfrom com-
pelling Specialty Crushing to recognize it as a 9(a) repre-
sentative
.9  As to the Respondent™s argument that its dis-
cipline was privileged becaus
e it was undertaken for the 
lawful purpose of obtaining 8(f) recognition from the 
Employer, we find that this defense lacks merit. 
John Deklewa & Sons
, 282 NLRB 1375, 1385 (1987), and 
 Luterbach Construction Co.
, 315 NLRB 976, 978 
(1994).
10                                                            
 6 Knapp had been a union member and Specialty employee since 
July 1996.  Hillman, a 20-year union member had been employed by 
Specialty for more than 5 years. 
 Serrano joined the Union in August 
1995, a few months before commencing work for the Employer.  Pope 
had worked for the Employer since 1989 and joined the Union in 1993.  
7 Members Hurtgen and Brame agree w
ith this conclusion. They also 
note that the Respondent did not rely on the rule cited in fn. 2 above at 
the time of the events here.  
8 Sec. 9(c)(3) prohibits elections in any bargaining unit, whereŠin 
the preceding 12 monthsŠa valid election has been held.  
9 Nor does the Respondent claim th
at, following the election, it 
achieved majority support among the Employer™s employees.  
10 As the Board held in 
Deklewa: ﬁA vote to reject the signatory un-
ion will void the 8(f) agreement and w
ill terminate the 8(f) relationship.  
In that event, the Board will prohibi
t the parties from reestablishing the 
8(f) relationship covering unit employees for a 1-year period.ﬂ  Where, 
as here, the employees voted to reject a 9(a) status, we find that the 
Deklewa principle likewise precludes parties from establishing an 8(f) 
relationship during the year following the election.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Operating Engineers Local 
Union No. 3, International Union of Operating Engi-
neers, AFL-CIO, it officers 
agents and representatives 
take the action set forth in the Order. 
 Valerie Hardy-Mahoney, Esq
., for the General Counsel
. Timothy Sears, Esq., of Alameda, California, for the Respon-dent. Paul Simpson, Esq. (Simpson, Aherne & Garrity), 
of San Fran-cisco, California, for the Employer
. DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge. I heard this 
case in trial at Oakland, California, on January 26, 1998.  On 
August 1, 1997, Specialty Crushing,
 Inc. (the Employer) filed 
the charge alleging that Operating Engineers, Local Union No. 
3, of the International Union of Operating Engineers, AFLŒCIO 
(Respondent or the Union) committed certain violations of 
Section 8(b)(1)(A) of the National Labor Relations Act (the 
Act).  On October 9, 1997, the Acting Regional Director for 

Region 32 of the National Labor Relations Board issued a complaint and notice of hearing against Respondent alleging 
that the Union violated Section 8(b)(1)(A) of the Act by threat-
ening employees with union discipline for working for the Em-
ployer.  The complaint was amended at the hearing.  Respon-
dent filed a timely answer to the complaint, denying all wrong-
doing. The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 
observation of the demeanor of the witnesses, and having con-
sidered the posthearing briefs of the parties, I make the follow-
ing FINDINGS OF FACT  
I. JURISDICTION The Employer is a California corporation with offices and a 
principal place of business locat
ed in Oakland, California, 
where it is engaged in the processing of recycled materials.  
During the 12 months prior to issuance of the complaint, Re-
spondent sold goods or provided services valued in excess of $50,000 directly to customers who themselves meet one of the 
Board™s jurisdictional standards, other than the indirect inflow 
or indirect outflow standards.  Accordingly, Respondent admits 
and I find that the Employer is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
Respondent admits and I find that
 at all times material Re-
spondent has been a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
The Employer is a rock-crushi
ng contractor with operations 
throughout Northern California.  It is not signatory to any col-
lective-bargaining agreement with the Union, although on oc-
 OPERATING ENGINEERS LOCAL 3 (SPECIALTY CRUSHING) 371casion it has signed ﬁproject agreementsﬂ with the Union or has 
worked as a subcontractor on co
nstruction projects binding it to the terms of an agreement between its general contractor and 

the Union.  The subcontracting clause under which the Em-
ployer agreed to be bound to
 the terms of the collective-
bargaining agreement between its general contractors and the 

Union reads in pertinent part: 
 That if an Individual Employer shall contract on-site 
work as herein defined, such subcontract shall state in 
writing that such subcontractor agrees to be bound by and 
comply with the terms and provisions of this Agreement in 
the performance of his subcontract. 
 Pursuant to project agreements and subcontractor clauses, 
the Union has referred union workers to the Employer for work 
on covered jobsites. Apparently
, employees so referred have 
continued to work for the Employer on nonunion jobsites. 
Respondent has been interested in organizing the production 
and maintenance employees of the Employer since at least 

1996.  On April 17, 1997, Respo
ndent made a demand for rec-ognition and bargaining.  The Union offered to prove its major-
ity status through a card check. 
 The Employer refused to vol-
untarily recognize the Union.  That same date, the Union filed a 

representation petition with the Board in Case 32ŒRCŒ4287.  

Pursuant to that petition, an election was held on June 5, 1997.  
The tally of ballots shows that five employees voted for represen-
tation by the Union and five employees voted against union repre-
sentation.  Five of these 10 voters were members of the Union.   
The instant case involves ac
tions taken against union mem-
bers by agents of Respondent, in July 1997.  The General 
Counsel contends that Respondent did not have any internal 
union rule barring members from working for nonsignatory or 
nonunion employers and has not uniformly required members 
not to work for such nonsignatory or nonunion employers.  The 
General Counsel further argues 
that Respondent was motivated 
by the employees™ rejection of union representation in Case 32Œ

RCŒ4287.  Respondent, on the other 
hand, contends 
that it has 
interpreted its rules as barring employees from working under 

wages or conditions less than those provided in its collective-bargaining agreement.  Respondent 
contends that it, and not the 
Board, should be the sole arbitr
ator of internal union rules.  
Further, Respondent argues that it had no intention of retaliat-

ing against employees for the representation election.  Respon-
dent asserts that it had no reason 
to believe that the five Union 
members did not vote for union representation.  Respondent 

argues that it simply sought 
to withhold union labor from the Employer in hopes of obtaining 
recognition and bargaining.   
Despite the loss in the June 5 election, the Union still sought 
to establish a collective-bargaining relationship with the Em-
ployer.  On July 14 Respondent™s organizers and business 
agents decided to put economic pressure on the Employer to 
sign a prehire agreement by ordering union members to with-
draw from the Employer™s jobsites and expelling any member 
who did not comply with union di
rectives to cease working for 
the Employer. 
On July 28 Michael Dunlap and Walt Powers, business 
agents for Respondent, visited th
e Employer™s jobsite in An-
tioch, California.  Dunlap read 
a prepared statement to employ-
ees David Knapp and Tom BrownŠﬁI am ordering you to 
cease work for this employer and withdraw from this jobsite.  
Failure to abide by this lawful order may result in your being 
fined, suspended or expelled from membership in the local 
union with the attendant loss of membership privileges and 
benefits.ﬂ  Both Knapp and Brown had quit working that day. 
Knapp returned to work the next day but Brown sought em-
ployment elsewhere.   
Also, on July 28 Dunlap visite
d the Employer™s Oakland job-
site, where union members John Hillman and Ruben Serrano 
were working.  Dunlap read the prepared statement to Hillman, 
a supervisor for the Employer.  Dunlap similarly read the pre-
pared statement to Serrano.  Serrano told Dunlap that he needed 
the job and asked if Dunlap would find another job for him.  

Dunlap replied that he would se
e what he could do but that if 
Serrano did not leave the job, Serrano would be subject to un-
ion expulsion and fines.  Neither Hillman nor Serrano left the 
jobsite that day.   
Dunlap filed a grievance on 
July 28 alleging that Serrano 
violated section III(j) of the Union™s bylaws, which provides 
that members shall not refuse to comply with the ﬁlawful or-
dersﬂ of Respondent.  Here, Re
spondent relies on article III, 
section 1, of the Union™s bylaws which provides in relevant 
part:  Every Member will be required: 
 (a) To conform to and abide by the hours, wages and 
conditions of employment provided for in agreements ne-
gotiated by this Local Union. 
(b) No Member may enter into an individual or per-
sonal contract or agreemen
t with his Employer which 
serves to lower the wages, hours or conditions of employ-

ment negotiated by this Local Union. 
(c) No Member shall engage
 in conduct discreditable 
to this Local Union. 
(d) No Member shall refuse to comply with the lawful 
orders of the Local Union. 
 While Respondent contends that these provisions prohibit 
union members from working for nonsignatory employers, it 

could produce evidence of only 
three employees on one jobsite 
in 1994, that were disciplined un
der these provisions within the 
past 5 years.  Dunlap admitted that while Respondent had over 
35,000 members, he was not aware of any member being cited 
for working for a nonsignatory employer prior to this case. 
On July 29 employee Knapp returned to work at the Antioch 
jobsite. Powers also returned to the jobsite that day and in-

formed Knapp that there woul
d be ﬁconsequencesﬂ because Knapp had been working for the Employer.  On July 29 griev-
ances were filed against Hillman and Knapp for working in 
violation of section III(j) 
of Respondent™s bylaws. 
On July 30 Dunlap found union member Preston Pope work-
ing at the Employer™s Oakland j
obsite.  Dunlap read the same 
prepared order requiring the employee to cease working for the 
Employer.  Pope declined to le
ave the jobsite and a grievance 
was filed against him that same date. 
Following the filing of the internal union grievances against 
Hillman, Knapp, Serrano, and Pope, each were cited to appear 
before a trial committee of the Union.  None of the employees 
appeared and their cases were heard in their absence.  The trial 
committee imposed fines on each of the four employee-
members.   
Knapp, Hillman, Serrano, and Po
pe had all been members of 
the Union and working for the Employer prior to the June 5 
election.  David Knapp began working for the Employer in July 
1996 and joined the Union at that time.  John Hillman had 
worked for the Employer for over 5 years and had been a union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372member for 20 years.  Ruben Serrano started working for the 
Employer in November 1995 and joined the Union in August 
1996.  Preston Pope has worked for the Employer since 1989 
and joined the Union in 1993.  Not one of these employees had 
been notified by the Union, prior to July 1997 that working for 
the Employer or any nonsignatory contractor was a violation of 
the Union™s bylaws. 
On August 1 the unfair labor prac
tice charge in this case was 
filed.  Thereafter, on October 
3 Respondent™s business manager dismissed the union grievances against the four members and 

rescinded the fines that had been imposed.  On October 12 
Respondent™s executive board adopted a rule which prohibits 
members from working for nonsignatory employers.  The rule 
specifically provides that memb
ers shall not perform work for 
nonsignatory employers except where such employment is au-

thorized by the Union for purposes of organizing or other legiti-
mate union objectives.  The new rule was published in Respon-
dent™s newspaper and was posted by Respondent in its hiring 
halls. The four employees involved
 in this case were given written 
notice of the new rule. 
Analysis and Conclusions 
Section 8(b)(1)(A) of the Act provides that it shall be an un-
fair labor practice for a labor organization ﬁto restrain or coerce 
. . . employees in the exercise of the rights guaranteed in Sec-
tion 7 of the Act.ﬂ   The proviso to Section 8(b)(1)(A) states 
that the Section ﬁshall not impair the right of a labor organiza-
tion to prescribe its own rules with respect to the acquisition or 
retention of membership therein.ﬂ   
In Scofield v. NLRB
, 394 U.S. 423, 430 (1969), the Supreme 
Court stated that Section 8(b)(1)(A) leaves a union free to en-
force ﬁa properly adopted rule, provided that the rule (1) ﬁre-
flects a legitimate union interest
,ﬂ (2) ﬁimpairs no policy Con-
gress has imbedded in the labor 
laws,ﬂ and (3) ﬁis reasonably 
enforced against union members who are free to leave the un-
ion and escape the rule.ﬂ   
The inquiry here is whether the rule was properly adopted 
and whether the rule was reasonably enforced, within the mean-
ing of Scofield. Further at issue is whether the Union™s attempt 
to enforce the rule after it lost the Board conducted election 
impairs a statutory labor policy. 
In its Scofield decision, the Supreme Court explained that by 
a properly adopted rule it meant ﬁa union rule, duly adopted 
and not the arbitrary fiat of a union officer.ﬂ  394 U.S. at 429. 
Here the Union did not have a 
rule which expressly prohibited 
its members from working for nonunion employers, until after 
the charge in this case was filed. The rule which Respondent 
relied on stated that employees could be disciplined for violating 
the orders of a union official.  Such a rule makes an employee 
subject to the arbitrary fiat of a union officer.   
In Electrical Workers IBEW Local
 1579, 316 NLRB 710 
(1995), the Board found that a properly adopted union rule 
against working for a nonunion employer was enforced in vio-
lation of Section 8(b)(1)(A).  The Board found that the respon-
dent-union enforced the rule against a traveler, a member of a 
different local of the IBEW, but 
not against its own members.  
The Board held that enforcement of the rule did not meet the 
Scofield test because it was ﬁnot reasonably enforced.ﬂ   In the 
instant case, all of the employees who were disciplined had 

worked for the Employer with the Union™s knowledge for at 
least a year.  John Hillman had worked for the Employer for 5 
years.  Respondent did not enforce its rule, or even notify the 
employees of the existence of the rule.  Respondent chose to 
enforce its rule only after th
e Employer™s employees voted 
against union representation. U
nder these circumstances, I con-
clude that Respondent did not reasonably enforce a duly 
adopted rule within the meaning of 
Scofield.   
The Supreme Court stated, in 
Scofield,
 that if the union rule 
invades or frustrates an overriding policy of the labor laws the 
rule may not be enforced even by fine or expulsion, without 
violating Section 8(a)(1).  394 
U.S. at 429.  The General Coun-
sel contends that the rule was enforced in retaliation for the 
failure of the employees to select the Union as their representa-
tive in the Board-conducted election.  The Union received five 
votes in the election; the same number of votes as it had mem-
bers.  There was no reason for the Union to suspect that any mem-
ber voted against representation.  I find that the Union™s motive 
was clear; it was determined to withhold skilled union labor from 
the Employer in attempt to force the Employer to recognize and 
bargain with the Union. 
However, the fact that Respondent
 did not intend to retaliate 
against its members because the election does not resolve the 
issue of whether Respondent™s 
conduct frustrates an overriding 
policy of the labor laws.  Section 9(c)(3) provides ﬁno election 
shall be directed in any bargaining unit or any subdivision 
within which, in the precedi
ng 12-month period, a valid elec-
tion has been held.ﬂ  Here the Union sought to apply its alleged 

rule shortly after it lost a valid election in hopes of obtaining 
recognition despite the election re
sults.  Such action appears to contradict the policies of the Act.  The Act does not permit 

another election for 12 months afte
r a valid election.  This pro-
tects an employer from having 
successive election campaigns.  
However, this provision also protects employees who have 
voted against representation fro
m having successive election campaigns.  Section 8(a)(2) of the Act protects employees from 
having a union, that does not represent a majority of the em-
ployees, imposed on them.  In 
the instant case, Respondent attempted to use intraunion discipline against its members to 
force the Employer to recognize 
it as the exclusive collective-bargaining agent of employees w
ho had just rejected the Union in a Board-conducted election.  In my view, such conduct is 

contrary to the labor policy em
bodied in Section 9(c) and Sec-
tion 8(a)(2) of the Act that the employees and not the labor 

organization choose whether the employees are to be repre-
sented by a union.
1  By enforcing its bylaws in attempt to im-
pose representation on a unit of 
employees that had just re-
jected such representation in a valid election, the Union vio-
lated Section 8(b)(1)(A) of the Act.  
CONCLUSIONS OF LAW 
1. Specialty Crushing, Inc. is
 an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2. Operating Engineers, Loca
l Union No. 3, International 
Union of Operating Engineers, AFLŒCIO is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3. Respondent violated Section 8(b)(1)(A) of the Act by fil-
ing internal grievances and cita
tions against Hillman, Knapp, 
Serrano, and Pope and threatening them with reprisals.   
                                                          
 1 Sec. 8(f) permits a labor organi
zation in the construction industry to enter into a prehire collective-ba
rgaining agreement.  However, such 
an agreement does not bar employees from voting against such repre-
sentation. 
 OPERATING ENGINEERS LOCAL 3 (SPECIALTY CRUSHING) 3734. Respondent™s acts and conduct
 above constitute unfair la-bor practices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. 
REMEDY Having found that Respondent engaged in unfair labor prac-
tices, I recommend that Responde
nt be ordered to cease and 
desist therefrom and take certain affirmative action designed to 
effectuate the policies of the Act.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER Respondent Operating Engineers, Local Union No. 3, Inter-
national Union of Operating Engineers, AFLŒCIO, its officers 

agents, and representatives, shall 
1. Cease and desist from  
(a) Filing internal grievances against members or otherwise 
disciplining or threatening to discipline members because they 

have worked for Specialty Crushing, Inc., in the absence of a 
properly adopted rule which 
impairs no policy Congress has 
imbedded in the labor laws. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed by Section 7 of 
the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Regional Director 
post at its Northern California hiring halls, meeting rooms, and 
office copies in English and 
Spanish of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 32, after being signed by 
Respondent™s authorized repres
entative, shall be posted by 
Respondent  and maintained by it for 60 consecutive days 
thereafter in conspicuous plac
es, including all places where 
notices to employees and members are customarily posted.  
                                                          
 2 All motions inconsistent with th
is recommended Order are denied.  
If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a Judgment of the United States court 
of appeals, the words in the notice ﬁPosted By Order Of The National 

Labor Relations Boardﬂ shall read ﬁPosted Pursuant To A Judgment Of 
The United States Court Of Appeal
s Enforcing An Order Of The Na-
tional Labor Relations Boardﬂ 
Reasonable steps shall be taken 
by Respondent to ensure the 
notices are not altered, defaced, 
or covered by other material.  
Additional copies of said notices shall be provided to Specialty 
Crushing for posting, if it is willing, in such places as Specialty 
Crushing shall deem necessary. In the event that, during the 
pendency of these proceedings, Respondent ceased operations 
or closed any of the hiring halls or union offices involved in 
these proceedings, Respondent shall duplicate and mail, at its 
own expense, a copy of the no
tice to all current and former 
employees employed by the Specialty Crushing, Inc., at any 
time since July 28, 1997.  
(b) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply.  
 APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT file internal gr
ievances against members or 
otherwise discipline or threaten to discipline members because 

they have worked for Specialty Crushing, Inc., in the absence 
of a properly adopted rule which impairs no policy Congress 
has imbedded in the labor laws. 
WE  WILL NOT in any like or related manner restrain or co-
erce employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
 OPERATING ENGINEERS, LOCAL UNION NO. 
3, INTERNATIONAL UNION OF OPERATING 
ENGINEERS, AFLŒCIO 
   